Title: To Benjamin Franklin from ——— Ruthefaud, 1 February 1778: résumé
From: Ruthefaud, ——
To: Franklin, Benjamin


<Cantenac, February 1, 177[8?], in French: I see in the newspapers that you have communicated a cure for dropsy to the doctors of Paris, and that they have successfully tested it at the Invalides. The papers did not explain how much tobacco ash is needed, or whether it is applied externally or internally. I should be greatly obliged if you would send this information to M. Delap.>